Title: John Bondfield to the American Commissioners, 27 June 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, June 27, 1778: The Belle-Poule’s engagement is considered here a prelude to war; all foreign produce is being bought up as speculation. Admiral Byron is apparently not bound for America. These developments may further recruiting there, which I am told needs a spur. The marquis d’Almodóvar left on the night of the 25th. The nonarrival of the galleons excites alarm; their insurance in England is considered the sole hope of their not being attacked.>
